J-S24039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    CHRISTOPHER MURRAY                              :
                                                    :
                       Appellant                    :   No. 662 EDA 2021

              Appeal from the PCRA Order Entered March 11, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0402341-1999


BEFORE: PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED SEPTEMBER 08, 2022

        Christopher Murray (Murray) appeals an order of the Court of Common

Pleas of Philadelphia County (PCRA court) dismissing as untimely a successive

petition for post-conviction relief1 filed over 18 years after his judgment of

sentence became final. We affirm.

                                               I.

        On June 28, 2000, Murray was convicted after a jury trial of first-degree

murder and abuse of a corpse. On October 19, 2000, he was sentenced to

life without parole on the murder count and a concurrent term of 1-2 years as


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The petition was filed pursuant to the Post-Conviction Relief Act (PCRA), 42
Pa.C.S. §§ 9541-9546.
J-S24039-22


to the remaining count. Murray appealed and the judgment of sentence was

affirmed on October 23, 2001. See Commonwealth v. Murray, 790 A.2d

341 (Pa. Super. 2001) (unpublished memorandum decision). Murray did not

seek further review.

       In 2002, Murray filed his first PCRA petition, pro se.    Counsel was

appointed, and upon review of the case, counsel filed a “no merit” letter

pursuant to Turner/Finley.2 The PCRA court dismissed the petition in 2003

for lack of merit. Murray appealed, and a panel of this Court affirmed the

dismissal of the petition in 2004. See Commonwealth v. Murray, 794 EDA

2003 (Pa. Super. August 26, 2004) (unpublished memorandum decision).

       Murray’s instant petition (his second) was filed, pro se, on December

20, 2019. He argued that counsel was ineffective in the underlying criminal

case by failing to convey a plea agreement with the Commonwealth which

would have been more favorable to him than the sentence he ultimately

received following the jury trial. Murray claimed that after going through the

belongings of his recently deceased father, he discovered a letter dated March

20, 2000, referring vaguely to a “a plea agreement” which he had purportedly

only learned of upon the discovery of the letter.     Murray attached to his




____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -2-
J-S24039-22


petition an affidavit from his sister, Celestine Murry, purporting to establish

that Murray had only recently learned of the plea agreement.

       On January 4, 2021, the PCRA court served notice of its intent to

summarily the dismiss the petition as untimely filed. See Pa.R.Crim.P. 907.

Murray filed a response to the PCRA court’s notice on February 11, 2021.

Nevertheless, on March 11, 2021, the PCRA summarily dismissed the petition.

A timely appeal was then filed, and the PCRA court submitted a 1925(a)

opinion outlining why the order dismissing the petition should be affirmed.

See PCRA Court 1925(a) Opinion, 3/4/2021, at 1-5.

       In his brief, Murray presents two issues for our consideration:

       1.    Whether the PCRA Court’s determination/ruling was free of
       legal error where [Murray] was able to show and prove that his
       PCRA petition was timely in compliance with 42 Pa.C.S.
       § 9545(b)(1)(ii).

       2.    Whether trial counsel and initial PCRA counsel w[ere]
       ineffective for failing to present [Murray] with a plea offer.

Appellant’s Brief, at 3 (renumbered, suggested answers omitted).

                                               II.

       The dispositive issue in this appeal is whether Murray’s PCRA petition

was timely filed in 2019.3


____________________________________________


3On review of an order denying PCRA relief, “we examine whether the PCRA
court’s determinations are supported by the record and free of legal error.”
Commonwealth v. Goodmond, 190 A.3d 1197, 1200 (Pa. Super. 2018).
The PCRA court’s legal conclusions are reviewed under a de novo standard.
See id.


                                           -3-
J-S24039-22


     The timeliness of a PCRA petition is jurisdictional in nature.      See

Commonwealth v. Robinson, 12 A.3d 477 (Pa. Super. 2011).              A PCRA

petition, including a second or subsequent petition, must be filed within one

year of the date that the underlying judgment of sentence became final. See

42 Pa.C.S. § 9545(b)(1).

     A judgment of sentence is deemed final at the conclusion of direct

review, including discretionary review in the United States Supreme Court and

the Supreme Court Pennsylvania, or at the expiration of time for seeking such

review. See id. at § 9545 (b)(3). Once a year elapses from that point, a

Pennsylvania court has no jurisdiction to review the merits of a PCRA petition

unless an enumerated exception applies. See id.; see also Commonwealth

v. Rienzi, 827 A.2d 369, 371 (Pa. 2003).

     Once such exception (the one Murray now contends is applicable) is

where a PCRA petitioner can show by a preponderance of the evidence that

the claim is based on facts which could not have previously been discovered

through the exercise of due diligence. See 42 Pa.C.S. § 9545(b)(1)(ii); see

also Commonwealth v. Bennett, 930 A.2d 1264, 1271 (Pa. 2007).

Essentially, due diligence requires a petitioner to take reasonable steps to

protect his own interests.   See Commonwealth v. Carr, 768 A.2d 1164,

1168 (Pa. Super. 2001); Commonwealth. v. Vega, 754 A.2d 714, 718 (Pa.

Super. 2000).




                                    -4-
J-S24039-22


      In 2018, subsection 9545(b)(2) was amended to allow petitioners one

year from the date a new fact was discovered to assert a claim under this

exception. See 42 Pa.C.S. § 9545(b); Section 3 of Act 2019, Oct. 2, P.L. 894,

No. 145, effective in 60 days (applying to claims arising on “Dec 24, 2017 or

thereafter”). However, for claims that arose prior to the amendment of the

statute, a claim arising from a newly discovered fact would have to be filed

within 60 days of the fact’s discovery. See id.

      Here, Murray’s claims are facially untimely. His judgment of sentence

became final for PCRA purposes on or about November 23, 2001, 30 days

after the Pennsylvania Superior Court affirmed the trial court’s judgment of

sentence, and the time for filing a petition for allowance of appeal with the

Pennsylvania Supreme Court had expired.          See 42 Pa.C.S. § 9545(b)(3).

Murray’s instant petition was filed on December 20, 2019, which was about

18 years beyond the filing deadline. See id.

      Murray argues that the time-bar does not preclude his PCRA claims

because his trial counsel was ineffective in failing to convey a plea agreement,

and he filed the claim within a year of discovering in 2019 the existence of the

plea agreement. Along the same lines, Murray contends that his PCRA counsel

was ineffective in failing to raise that issue in his initial PCRA proceedings, and

that PCRA counsel’s ineffectiveness similarly hinged on facts pertaining to the

unconveyed plea agreement which Murray had only recently discovered.




                                       -5-
J-S24039-22


However, with respect to both plea counsel and his PCRA counsel, Murray has

failed to satisfy the PCRA’s newly-discovered fact exception.

       The record refutes Murray’s claim that the unconveyed plea was a fact

he only recently discovered in 2019. Murray attempted to raise this same

issue in 2003, when he included it in his 1925(b) statement for a prior PCRA

appeal.    A panel of this Court declined to address the merits of the claim

because it had been waived for appellate purposes, having not been raised

before the PCRA court in the first instance. See Commonwealth v. Murray,

794 EDA 2004, at 7 (Pa. Super. August 26, 2004) (unpublished memorandum

decision). Accordingly, because Murray knew or should have known about the

purported plea agreement about 18 years prior to the filing of his present

PCRA petition, he cannot satisfy the newly-discovered fact exception to the

PCRA’s jurisdictional time-bar.4        Thus, the PCRA court properly dismissed

Murray’s instant petition as untimely, and the order of dismissal must stand.

       Order affirmed.




____________________________________________


4  Murray’s claim is clearly time-barred under the version of 42 Pa.C.S.
§ 9545(b) which was in effect in 2003 which afforded petitioners 60 days to
file a claim from the date it arose. Even if the current version of the statute
were to apply, the claim would still be untimely because it arose over 18 years
ago.

                                           -6-
J-S24039-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




                          -7-